Citation Nr: 0937575	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for cause of the 
Veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1945 to 
February 1947.  He died in August 2004.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the June 2005 rating decision denied 
entitlement to service connection for cause of death.  
However, included in the discussion of the claim for 
entitlement to service connection cause of death, the RO 
noted that entitlement to DIC benefits under 38 U.S.C. 1318 
was not established.  The appellant submitted a timely Notice 
of Disagreement in April 2006 stating that she disagreed with 
the denial of entitlement to DIC benefits.  The RO issued a 
Statement of the Case (SOC) in June 2006.  Again, similar to 
the June 2005 rating decision, the RO listed the issue as 
entitlement to service connection for cause of death, but 
noted in the body of the decision that entitlement to DIC 
benefits under 38 U.S.C. § 1318 was not established.  The 
appellant submitted a timely VA Form 9 and expressed 
disagreement with the denial of service connection for cause 
of death.  Although the Board notes that entitlement to DIC 
benefits under 38 U.S.C. §1318 is not listed as an issue on 
appeal, the Board finds that the RO essentially adjudicated 
this issue in the rating decision and subsequent SOC.  
Likewise, the Board finds that the appellant timely appealed 
and perfected the issue of entitlement to DIC benefits under 
38 U.S.C. § 1318.  Therefore, the issues are framed as shown 
on the title page.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate indicates that he died in 
August 2004 and that his immediate cause of death was 
infirmities of age to include the contributing condition of 
end stage Alzheimer's dementia.  The death certificate was 
later amended to list the contributing causes of death as 
Alzheimer's disease, bipolar disorder, and chronic 
obstructive lung.    

2.  At the time of the Veteran's death, service connection 
had been established for bipolar disorder evaluated as 70 
percent disabling and total disability based on individual 
unemployability (TDIU).  

3.  The preponderance of the medical evidence of record is 
against a finding that the service-connected bipolar disorder 
caused or contributed to the Veteran's death.

4.  A total rating due to TDIU was in effect from July 6, 
2001 until the Veteran's death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 1310 
(West 2002); 38 C.F.R. §§ 3.303. 3.304, 3.312 (2008).

2.  Entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1318 is not established.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi,        18 Vet. App. 
112 (2004).  In this case, the appellant was provided with a 
VCAA notification letter in January 2005, prior to the 
initial unfavorable AOJ decision issued in June 2005.  

In the January 2005 letter, the RO advised the appellant of 
the evidence needed to substantiate her claim for service 
connection for cause of death and explained what evidence VA 
was obligated to obtain or to assist the appellant in 
obtaining and what evidence or information the appellant was 
responsible to provide.  Therefore, the Board is satisfied 
that the RO has provided all notice required by the VCAA.                 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

There are additional VCAA requirements for claimants who seek 
DIC benefits as in this case.  In Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), the U.S. Court of Appeals for Veterans 
Claims (Court) held that the notice must include (1) a 
statement of the conditions, if any, for which a Veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp, 21 Vet. App. at 
352-53.  Here, the RO notified the appellant, in the January 
2005 letter, of the evidence and information necessary to 
substantiate a DIC claim based on a previously service-
connected condition, specifically indicating that to support 
a claim for DIC benefits, the evidence must show that the 
Veteran died while on active duty, or that the Veteran died 
from a service-connected injury or disease.  The Board notes 
that the appellant was not provided a statement of the 
conditions for which the Veteran was service connected at the 
time of his death or an explanation of the evidence or the 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  In this case, however, 
the Board finds that any notice errors did not affect the 
essential fairness of the adjudication.  In the June 2006 
Statement of the Case (SOC), the August 2006 Supplemental 
Statement of the Case (SSOC), the November 2006 SSOC, and the 
February 2007 SSOC, the RO provided the statement of the 
condition, bipolar disorder, for which the Veteran was 
service connected at the time of his death and provided the 
appellant with the relevant regulations for her claim, 
including those governing VA's notice and assistance duties, 
as well as an explanation of the reason for the denial of the 
claims.  The SOCs and SSOCs also explained entitlement to DIC 
benefits under the provisions of 38 U.S.C.A. § 1318.  The 
Board observes that the appellant has participated in the 
adjudication of her claim and stated specifically that she 
was asserting service connection for cause of death based on 
the Veteran's service-connected bipolar disorder, thereby 
demonstrating knowledge as to the conditions for which the 
Veteran was service connected.  In addition, she submitted a 
private medical opinion regarding the relationship between 
the service-connected bipolar disorder and the Veteran's 
cause of death.  As she has shown actual knowledge of how to 
substantiate her claim, any error with regard to proper 
notice is non-prejudicial, and a remand of the appellant's 
case for issuance of a new VCAA letter is not necessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the effective date provisions or how the amount of 
payment is determined, such error was harmless given that the 
claims are being denied, and hence no effective dates or 
payments will be determined for the claims.

In sum, the appellant has been provided VCAA notice in 
accordance with                38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159 with respect to the pertinent provisions.  As 
such, the Board concludes that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

The Board also finds that VA has fulfilled its duty to assist 
the appellant in making reasonable efforts to identify and 
obtain relevant records in support of the appellant's claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In this 
regard, the appellant has submitted private medical records 
and statements.  The Board observes that the private records 
from the Rose of Sharon nursing home were requested twice; 
however, no response was received.  The appellant was 
informed of the RO's attempts to obtain these records in a 
May 2007 supplemental statement of the case.  Consequently, 
based on the efforts made by the RO, the Board finds that any 
further requests for the records would be futile and a remand 
is not necessary.  See 38 C.F.R. § 3.159(c)(2).  

The RO also requested a medical opinion with respect to the 
appellant's claim, which was promulgated in February 2007.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
private and VA medical records in the Veteran's claims file.  
It considers all of the pertinent evidence of record, to 
include the VA treatment records, private records, and the 
statements of the appellant, and provides a complete 
rationale for the opinion stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the case has been met.  38 C.F.R. § 
3.159(c) (4).

Both the duty to assist the appellant and the duty to notify 
the appellant have been met.  Accordingly, the Board finds 
that there is no reasonable possibility that further 
assistance would aid the appellant in substantiating the 
claims, and the appellant has not indicated that she has any 
additional evidence or information to provide in support of 
her claims.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of the claims.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.	Legal Criteria

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation.               
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131 (West 2002). Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred or 
aggravated in service.  38 C.F.R. § 3.303(a) (2008).

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R.       § 3.312(a).  For a service-connected disability 
to be considered the primary cause of death, it must singly, 
or with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. § 
3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).  In 
addition, medical evidence is required to establish a causal 
connection between service or a disability of service origin 
and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993).  When it is determined that a Veteran's 
death was service-connected, his surviving spouse is 
generally entitled to DIC benefits.  See 38 U.S.C.A. § 101 
(West 2002), 38 C.F.R. § 3.312(c)(1) (2008), see generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

III.	Analysis

The appellant seeks service connection for the cause of the 
Veteran's death.  The evidence shows that the Veteran died in 
August 2004 at the age of 81.  The certificate of death 
reported the immediate cause of death as infirmities of age 
and the contributing conditions as end stage Alzheimer's 
dementia.  The death certificate was later amended and lists 
the contributing conditions as Alzheimer's disease, bipolar 
disorder, and chronic obstructive lung.   

At the time of the Veteran's death, service connection was in 
effect for bipolar disorder, evaluated as 70 percent 
disabling and TDIU.  The record shows that the appellant has 
only contended that the Veteran's service-connected bipolar 
disorder contributed to his death.  See March 2006 statement.  
As such, the Board will first address the appellant's 
contentions related to the Veteran's service-connected 
bipolar disorder.  

The medical evidence of record shows that the Veteran had 
rather severe symptoms of bipolar disorder.  The VA treatment 
records preceding his death show that the Veteran took 
several non-psychotic medications and he was anxious, 
irritable, and depressed.  The last VA examination report of 
record dated in August 2001 shows that the Veteran had a 
depressed mood, excessive anxiety, sleep impairment, and a 
Global Assessment Functioning (GAF) score of 52, indicating 
moderate impairment.  However, the pertinent inquiry in this 
case is not the level of severity of the Veteran's service-
connected bipolar disorder, but whether the Veteran's 
service-connected bipolar disorder contributed to his cause 
of death.

Although there are no records available for the specific date 
of the Veteran's death, the VA treatment records dated prior 
to his death include various diagnoses to include bipolar 
disorder, Alzheimer's disease, hypothyroidism, and 
bronchitis.  An August 2004 social work note shows that the 
Veteran's health had declined.  The appellant has contended 
that if it were not for the bipolar disorder, the Veteran 
would still be alive.  Specifically, in the VA Form 9, the 
appellant asserted that the Veteran's bipolar disorder was 
the contributing cause of the Veteran's death and that the 
lifetime of having and living with a bipolar disorder was 
like living with a cancer.  She stated that the bipolar 
disorder was an infirmity of age and hastened the aging 
process.  

The RO requested a medical opinion regarding whether the 
Veteran's bipolar disorder caused or contributed to his 
death.  The opinion was promulgated in February 2007 and the 
VA physician reviewed the claims file.  The physician stated 
that the lack of medical records from the time of the 
Veteran's death made it impossible to comment on the cause of 
the Veteran's death.  However, what records were available 
were not supportive of a role for bipolar disorder as having 
substantially or materially contributed to the Veteran's 
death, combined to cause death or aided or lent assistance to 
the production of death.  There is no medical opinion to the 
contrary.  

Additionally, the appellant has asserted that the Veteran was 
diagnosed with hypothyroidism due to his use of the 
medication, lithium, to treat his bipolar disorder.  The 
appellant claims that the Veteran's hypothyroidism 
contributed to his death.  The Board observes that the 
medical records contain numerous diagnoses of hypothyroidism 
and that the June 2000 VA treatment record reveals a 
diagnosis of hypothyroidism as secondary to Lithium.  
However, there is no medical evidence suggesting that the 
Veteran's cause of death was related to hypothyroidism and 
the original and amended certificates of death do not list 
hypothyroidism as the immediate cause of death or as a 
contributing cause of death.  

With respect to the appellant's argument, a VA physician that 
provided the February 2007 opinion stated that the last VA 
treatment record before the Veteran's death was dated in 
August 19, 2004, several days before the Veteran died.  The 
note documented a social work visit made to the Rose of 
Sharon nursing home to evaluate the Veteran's status.  A 
review of the note indicated that the Veteran was well cared 
for.  The Veteran was described as having declined, but no 
details were included regarding this.  It was the physician's 
understanding that the claim for service connection was based 
on the theory that the Veteran developed hypothyroidism from 
the Lithium he took to control his bipolar disorder.  
Apparently, the Veteran's Synthroid was discontinued a month 
before his death.  He could not locate any information in the 
claims file regarding this.  The theory was expressed that 
the Veteran then developed severe, untreated hypothyroidism 
and died as a result.  The Veteran was noted as hypothyroid 
which may or may not have been due to lithium.  Even if the 
Veteran's Synthroid was stopped a month before his death, he 
would not have developed life-threatening hypothyroidism in 
that amount of time.  Life-threatening hypothyroidism, which 
is called myxedema coma, is quite rare and is the result of 
hypothyroidism which has gone untreated for a prolonged 
period.  The social work note from August 19, 2004 did not 
document any signs or symptoms which would be suggestive of 
severe hypothyroidism such as unexplained weight gain (the 
Veteran's weight was stable).  Based on review of the 
available records, the physician determined that there was no 
support for the theory that hypothyroidism led to the 
Veteran's death.  

The appellant also submitted an October 2005 statement from a 
VA psychiatrist, Dr. W.O., who noted that he had treated the 
Veteran in 2000 and diagnosed him as having bipolar disorder 
and Alzheimer's disease.  The Veteran was treated with 
lithium for many years and at that time already had a history 
of thyroid nodules and the records stated that he possibly 
had hypothyroidism due to lithium sometime in the past.  It 
was noted that lithium was well-known to potentially cause 
changes in thyroid functioning, which, if not detected can be 
quite serious.  However, thyroid disease by itself also is 
quite common and that often it is not possible to tell when a 
patient who has thyroid problems developed the problems due 
to a medication that they were on or not.  Dr. W.O. stated 
that in the four years he knew the Veteran, the thyroid 
functions were tested on numerous occasions.  Although in 
2000, the TSH level was abnormally high, his T4 hormone was 
normal and he had no other symptoms of thyroid disease, 
indicating he probably did not have a thyroid problem.  All 
the rest of his tests were normal from 2001 through the last 
time he was tested at the end of 2003.  Dr. W.O. last saw the 
Veteran in June 2004.  At that time, he continued to show 
signs of progressive cognitive decline from the Alzheimer's 
disease.  Based on the review of the notes, Dr. W.O. did not 
see anything that would indicate any clear signs that the 
Veteran was having problems related to thyroid disease up to 
the last time that he saw him.  Dr. W.O. stated that although 
lithium was well-known to potentially cause thyroid problems, 
he could not say with any certainty whether the lithium 
caused any problems with the Veteran's thyroid, that he was 
having any problems with his thyroid at the time of his death 
or that problems with his thyroid had anything to do with his 
death.  

In light of the above, the Board finds that a preponderance 
of the evidence weighs against the appellant's claim as the 
medical evidence does not demonstrate that the Veteran's 
service-connected bipolar disorder, to include any resulting 
hypothyroidism, contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  See 38 C.F.R.                     
§ 3.312(c)(1).  

In reaching this conclusion, the Board has considered the 
appellant's contentions regarding her belief that the Veteran 
died as a result of his service-connected bipolar disorder.  
The Board also believes that the appellant is sincere in 
expressing her opinion.  However, the matter at hand involves 
complex medical assessments that require medical expertise.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
October 2005 and February 2007 medical opinions take into 
account the appellant's contentions; however, neither 
physician render an opinion relating the Veteran's service-
connected bipolar disorder or hypothyroidism to the cause of 
his death.  

The Board further finds that the other conditions identified 
as the cause of the Veteran's death on the death certificate 
were not related to his active military service.  There is no 
indication of any such conditions in his service treatment 
records.  Indeed, the evidence of record shows that these 
conditions did not exist until many years after the Veteran's 
separation from active service.  Lastly, there is no medical 
evidence of record linking these conditions to the Veteran's 
period of active military service.  Therefore, the evidence 
of record does not show that the listed conditions had their 
onset during active service (or any applicable presumptive 
period) or were related to any in-service disease or injury.  
See                 38 U.S.C.A. §§ 1110, 1112.

Of final note, the Board recognizes that the Veteran was also 
service-connected for TDIU.  Under the provisions of 
38 U.S.C.A. § 1318(b), Dependency and Indemnity Compensation 
Benefits are payable if a disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  However, the record shows that 
the Veteran was granted TDIU in a January 2002 rating 
decision, effective July 6, 2001.  As such, the Veteran was 
only rated at 100 percent for approximately 3 years preceding 
his death in August 2004.  Thus, the 10 year requirement 
under the provisions of 38 U.S.C.A. § 1318(b) has not been 
met and DIC benefits under these statutory provisions is not 
warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claims.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


